Ingraham, J. (dissenting):
I dissent from the affirmance of this judgment. On the two former appeals (39 App. Div. 663; 61 id. 214) this court upon substantially the same testimony held that there was no evidence to justify the jury in finding that the defendant was negligent; and upon the third appeal it is proposed to reverse these two considered. judgments and sustain a verdict based upon the negligence of the defendant. On the last appeal (61 App. Div. 214) the reasons that sustain that conclusion are stated.
Van Brunt, P. J., concurred.
Judgment and order affirmed, with costs.